DETAILED ACTION
Claims 1 through 35 originally filed 27 February 2020. Claims 1 through 35 are addressed by this action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Please file a claim listing in the next response that reflects the below changes whether or not an amendment is made in the response.
Authorization for this examiner’s amendment was given in an interview with Siariya Thavonekham on 18 November 2021.
The application has been amended as follows: 
Claims 6 through 11 are amended as follows:
6. The DFB laser of claim 1,
	wherein the substrate includes a N type silicon,
	wherein the grating region includes a P type dopant, and
	wherein the contact region includes a P type dopant.
	
7. The DFB laser of claim 6,
	wherein the grating region includes Gallium Arsenide (GaAs) doped with a P type dopant, and
	wherein the contact region includes GaAs doped with a P type dopant.
	
8. The DFB laser of claim 6,

	wherein the contact region includes InP doped with a P type dopant.
	
9. The DFB laser of claim 1,
	wherein the substrate includes a P type silicon,
	wherein the grating region includes a N type dopant, and
	wherein the contact region includes a N type dopant.
	
10. The DFB laser of claim 9,
	wherein the grating region includes Gallium Arsenide (GaAs) doped with a N type dopant, and
	wherein the contact region includes GaAs doped with a N type dopant.
	
11. The DFB laser of claim 9,
	wherein the grating region includes Indium Phosphide (InP) doped with a N type dopant, and
	wherein the contact region includes InP doped with a N type dopant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1904" and "1906" have both been used to designate the "packaging portion". Specifically, ¶151 of the pre-grant publication of the original disclosure refers to the "packaging portion" with the reference character "1904". This is understood to be a typographical error since the remainder of the disclosure identifies the "interconnect portion" with reference character "1904" and the "packaging portion" with reference character "1906". Appropriate correction is required.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "20". Specifically, ¶20 of the pre-grant publication of the original disclosure refers to the "substrate" with reference character "20". This is understood to be a typographical error since the remainder of the disclosure consistently identifies the "substrate" with reference character "202". Appropriate correction is required.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 27, this claim only requires "Wherein the transistor includes an emitter, a base and a collector." However, parent claim 26 already specifies that the transistor is an HBT. A transistor that is an HBT necessarily includes an emitter, base, and collector. As such, this claim is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. For the remainder of this action, this claim will be interpreted as repeating the limitation of claim 26.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 through 5, 12, 13, 15, 22, 23, and 32 through 35 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US Pub. 2008/0187018).

Regarding claim 1, Li discloses, "A substrate comprising a first surface and a second surface" (p. [0023] and Fig. 1, pt. 100).  "Wherein the substrate comprises silicon" (p. [0023] and Fig. 1, pt. 100).  "A plurality of shallow trench isolations (STIs) located over the second surface of the substrate" (p. [0034] and Fig. 1, pts. 100 and 110).  "A grating region located over the plurality of STIs and the substrate" (p. [0039] and Fig. 2a, pts. 110 and 270).  "Wherein the grating region comprises an III-V semiconductor material" (p. [0039] and Fig. 2a, pts. 110 and 270).  "A non-intentional doping (NID) region located over the grating region" (p. [0041], [0042], [0043], 

Regarding claim 2, Li discloses, "Wherein the III-V semiconductor material includes Gallium Arsenide (GaAs) and/or Indium Phosphide (InP)" (p. [0039], where GaAs is a component of the overall AlGaAs composition).  

Regarding claim 3, Li discloses, "Wherein the NID region is configured as a waveguide" (p. [0041], [0043], and Fig. 2a, pts. 274, 280, and 282).  

Regarding claim 4, Li discloses, "A first metal layer located over the first surface of the substrate" (p. [0049] and Fig. 2a, pts. 100 and 296).  "A second metal layer located over the contact region" (p. [0047] and Fig. 2a, pts. 286 and 294).  "Wherein the contact region is configured to provide a contact for the second metal layer" (p. [0047] and Fig. 2a, pts. 286 and 294).  

Regarding claim 5, Li discloses, "Wherein the grating region includes a N type dopant or a P type dopant" (p. [0039] and Fig. 2a, pt. 270).  

Regarding claim 12, Li discloses, "Wherein the NID region includes Gallium Arsenide (GaAs) and/or Aluminum Gallium Arsenide (AlGaAs)" (p. [0042] and Fig. 3, pts. 275, 276, 278, and 280).  

Regarding claim 13, Li discloses, "Wherein the NID region includes a quantum well (QW) structure and/or a quantum dot (QD) structure" (p. [0042] and Fig. 3, pts. 275, 276, 278, and 280).  

Regarding claim 15, Li discloses, "A region located between the grating region and the NID region" (p. [0050] and Fig. 2c, pts. 270, 272, and 274, where layer 272 corresponds to the claimed region).  "Wherein the region comprises an III-V semiconductor material" (p. [0040]).  

Regarding claim 22, Li discloses, "A first metal layer located over the region" (p. [0052] and Fig. 2c, pts. 272 and 297).  "A second metal layer located over the contact region" (p. [0052] and Fig. 2c, pts. 286 and 294).  

Regarding claim 23, Li discloses, "Wherein the grating region comprises a plurality of repeating ridges" (p. [0036] and Fig. 2b, pts. 110, 210, and 270).  

Regarding claim 32, Li discloses, "Providing a substrate comprising silicon" (p. [0023] and Fig. 1, pt. 100).  "Forming a plurality of shallow trench isolations (STIs) over the substrate" (p. [0034] and Fig. 1, pts. 100 and 110).  "Forming a grating region over the plurality of STIs and the substrate" (p. [0039] and Fig. 2a, pts. 110 and 270).  "Wherein the grating region comprises an III-V semiconductor material" (p. [0039] and Fig. 2a, pts. 110 and 270).  "Forming a non-intentional doping (NID) region over the grating region" (p. [0041], [0042], [0043], and Fig. 2a, pts. 270, 274, 280, and 282, where layers 274, 280, and 282 jointly correspond to the claimed NID region).  "Forming a contact region over the NID region" (p. [0046] and Fig. 2a, pts. 282, 284, and 286, where layer 286 corresponds to the claimed contact region).  

Regarding claim 33, Li discloses, "Wherein the III-V semiconductor material includes Gallium Arsenide (GaAs) and/or Indium Phosphide (InP)" (p. [0039], where GaAs is a component of the overall AlGaAs composition).  

Regarding claim 34, Li discloses, "Wherein the NID region is configured as a waveguide" (p. [0041], [0043], and Fig. 2a, pts. 274, 280, and 282).  

Regarding claim 35, Li discloses, "Forming a first metal layer over the substrate" (p. [0049] and Fig. 2a, pts. 100 and 296).  "Forming a second metal layer over the contact region" (p. [0047] and Fig. 2a, pts. 286 and 294).  "Wherein the contact region is configured to provide a contact for the second metal layer" (p. [0047] and Fig. 2a, pts. 286 and 294).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 through 11 rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Noguchi et al. (Noguchi, US Patent 6,177,690).

Regarding claim 6, Li discloses, "Wherein the substrate includes a N type silicon" (p. [0036] and Fig. 2a, pt. 100).  "Wherein the contact region includes a P type dopant" (p. [0046] and 

Regarding claim 7, Li discloses, "Wherein the contact region includes GaAs doped with a P type dopant" (p. [0046] and Fig. 2a, pt. 286).  
The combination of Li and Noguchi does not disclose, "Wherein the grating region includes Gallium Arsenide (GaAs) doped with a P type dopant."  The examiner takes Official Notice of the fact that it was known in the art to dope GaAs with a p-type dopant and employ a layer of that material in a region of a laser device requiring p-doping where GaAs provides material properties appropriate for that laser device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ p-doped GaAs as the p-doped layer in the laser so as to conform to the GaAs material system employed for the remainder of the laser, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 8, the combination of Li and Noguchi does not disclose, "Wherein the grating region includes Indium Phosphide (InP) doped with a P type dopant."  "Wherein the contact region includes InP doped with a P type dopant."  The examiner takes Official Notice of the fact that it was known in the art to form a semiconductor laser device based on an InP material system so as to achieve emission wavelengths associated with bandgaps achievable in an InP system. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ p-doped InP in the noted regions so as to implement the laser design in an InP material system and thereby achieve wavelengths associated with InP material systems, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 9, Li does not disclose, "Wherein the grating region includes a N type dopant."  Noguchi discloses, "Wherein the grating region includes a N type dopant" (col. 13, lines 15-18 and Fig. 14, pt. 6d).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with the teachings of Noguchi for the reasons provided above regarding claim 6.  
The combination of Li and Noguchi does not disclose, "Wherein the substrate includes a P type silicon."  "Wherein the contact region includes a N type dopant."  The examiner takes Official Notice of the fact that it was known in the art that, where a first and second conductivity type are employed in a semiconductor laser, the first conductivity type may be either p-doped or n-doped provided that the second conductivity type is the opposite dopant. It would have been obvious to In re Leshin, 125 USPQ 416.

Regarding claim 10, the combination of Li and Noguchi does not disclose, "Wherein the grating region includes Gallium Arsenide (GaAs) doped with a N type dopant."  "Wherein the contact region includes GaAs doped with a N type dopant."  The examiner takes Official Notice of the fact that it was known in the art to dope GaAs with a n-type dopant and employ a layer of that material in a region of a laser device requiring n-doping where GaAs provides material properties appropriate for that laser device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ n-doped GaAs as the n-doped layers in the laser so as to conform to the GaAs material system employed for the remainder of the laser, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 11, the combination of Li and Noguchi does not disclose, "Wherein the grating region includes Indium Phosphide (InP) doped with a N type dopant."  "Wherein the contact region includes InP doped with a N type dopant."  The examiner takes Official Notice of the fact that it was known in the art to form a semiconductor laser device based on an InP material system so as to achieve emission wavelengths associated with bandgaps achievable in an InP system. It would have been obvious to one having ordinary skill in the art before the effective In re Leshin, 125 USPQ 416.

Claims 14 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Suzuki et al. (Suzuki, US Pub. 2015/0270684).

Regarding claim 14, Li does not disclose, "At least one void located between the NID region and the plurality of STIs."  Suzuki discloses, "At least one void located between the NID region and the plurality of STIs" (p. [0086] and Fig. 1, pt. 21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with the teachings of Suzuki.  In view of the teachings of Li regarding a DFB laser including a grating formed by insulating regions, the alternate use of air in at least a portion of the insulating regions of the grating as taught by Suzuki would enhance the teachings of Li by allowing for the use of an extremely low index material within the grating and thereby improve grating contrast.

Regarding claim 21, Li does not disclose, "At least one void located between the NID region and the plurality of STIs."  Suzuki discloses, "At least one void located between the NID region and the plurality of STIs" (p. [0086] and Fig. 1, pt. 21).  It would have been obvious to one .  

Claims 16 through 20, and 24 rejected under 35 U.S.C. 103 as being unpatentable over Li.

Regarding claim 16, Li discloses, "Wherein the region comprises a N type dopant" (p. [0040] and Fig. 2c, pt. 272).  "Wherein the contact region comprises a P type dopant" (p. [0046] and Fig. 2c, pt. 286).  Li does not disclose, "Wherein the grating region is undoped."  The examiner takes Official Notice of the fact that it was known in the art that a support layer in a semiconductor laser device that does not operate to conduct or constrain current may be left undoped. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not dope the grating layer when that layer is implemented similarly to layer 270 of Figure 2c of Li, since the grating layer does not operate to conduct or constrain current in that configuration.

Regarding claim 17, Li discloses, "Wherein the grating region, the region, and the contact region include Gallium Arsenide (GaAs) and/or Indium Phosphide (InP)" (p. [0039], [0040], [0046], and Fig. 2c, pts. 270, 272, and 286).  

Regarding claim 18, Li does not disclose, "Wherein the grating region is undoped."  The examiner takes Official Notice of the fact that it was known in the art that a support layer in a semiconductor laser device that does not operate to conduct or constrain current may be left undoped. It would have been obvious to one of ordinary skill in the art before the effective filing 
Li does not disclose, "Wherein the region comprises a P type dopant."  "Wherein the contact region comprises a N type dopant."  The examiner takes Official Notice of the fact that it was known in the art that, where a first and second conductivity type are employed in a semiconductor laser, the first conductivity type may be either p-doped or n-doped provided that the second conductivity type is the opposite dopant. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to swap the n- and p-dopants of the laser device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 19, Li discloses, "Wherein the grating region, the region, and the contact region include Gallium Arsenide (GaAs) and/or Indium Phosphide (InP)" (p. [0039], [0040], [0046], and Fig. 2c, pts. 270, 272, and 286).  

Regarding claim 20, Li does not disclose, "Wherein the substrate comprising silicon is semi-insulating."  The examiner takes Official Notice of the fact that it was known in the art to dope the substrate of a semiconductor laser to be semi-insulating when the laser is configured to not inject current through the substrate so as to allow the laser to be electrically insulated from the surface on which it is mounted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dope the substrate such that it becomes semi-

Regarding claim 24, Li does not disclose, "Wherein the DFB laser is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle."  The examiner takes Official Notice of the fact that it was known in the art to incorporate one or more DFB lasers in appliances that require the generation of laser light to operate such as, e.g., CD, DVD, or blue-ray players. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the DFB laser for and incorporate the DFB laser in a music player, video player, entertainment unit, computer, laptop computer, or automotive vehicle as a component of a CD player, DVD player, or Blu-ray player that is incorporated in the device, since DFB lasers suitably provide laser light useful for operation of CD players, DVD players, or Blu-ray players.

Claims 25 through 31 rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Nanishi et al. (Nanishi, JP Pub. H11-274467).

Regarding claim 25, Li discloses, "A substrate comprising a first surface and a second surface" (p. [0023] and Fig. 1, pt. 100).  "Wherein the substrate comprises silicon" (p. [0023] and Fig. 1, pt. 100).  "A distributed feedback (DFB) laser located over the substrate" (p. [0034] and 

Regarding claim 26, Li does not disclose, "Wherein the transistor includes a heterojunction bipolar transistor (HBT)."  Nanishi discloses, "Wherein the transistor includes a heterojunction bipolar transistor (HBT)" (p. [0028] and Fig. 2, pt. 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with the teachings of Nanishi for the reasons provided above regarding claim 25.  

Regarding claim 27, Li does not disclose, "Wherein the transistor includes an emitter, a base and a collector."  Nanishi discloses, "Wherein the transistor includes an emitter, a base and a collector" (p. [0028] and Fig. 2, pt. 16, where an HBT inherently includes an emitter, base, and collector).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with the teachings of Nanishi for the reasons provided above regarding claim 25.  

Regarding claim 28, Li does not disclose, "Wherein the transistor includes a high electron mobility transistor (HEMT)."  Nanishi discloses, "Wherein the transistor includes a high electron mobility transistor (HEMT)" (p. [0028] and Fig. 2, pt. 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with the teachings of Nanishi for the reasons provided above regarding claim 25.  

Regarding claim 29, Li discloses, "A substrate comprising a first surface and a second surface" (p. [0023] and Fig. 1, pt. 100).  "Wherein the substrate comprises silicon" (p. [0023] and Fig. 1, pt. 100).  "A distributed feedback (DFB) laser located over the substrate" (p. [0034] and Fig. 2a, pt. 200).  "The DFB laser comprising a plurality of shallow trench isolations (STIs) located over the second surface of the substrate" (p. [0034] and Fig. 1, pts. 100 and 110).  "Means for refractive grating located over the plurality of STIs and the substrate" (p. [0039] and Fig. 2a, pts. 110 and 270).  "Wherein the means for refractive grating comprises an III-V semiconductor material" (p. [0039] and Fig. 2a, pts. 110 and 270).  "A non-intentional doping (NID) region located over the means for refractive grating" (p. [0041], [0042], [0043], and Fig. 2a, pts. 270, 274, 280, and 282, where layers 274, 280, and 282 jointly correspond to the claimed NID region).  "A 

Regarding claim 30, Li does not disclose, "Wherein the transistor includes a heterojunction bipolar transistor (HBT)."  Nanishi discloses, "Wherein the transistor includes a heterojunction bipolar transistor (HBT)" (p. [0028] and Fig. 2, pt. 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with the teachings of Nanishi for the reasons provided above regarding claim 25.  

Regarding claim 31, Li does not disclose, "Wherein the transistor includes a high electron mobility transistor (HEMT)."  Nanishi discloses, "Wherein the transistor includes a high electron mobility transistor (HEMT)" (p. [0028] and Fig. 2, pt. 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with the teachings of Nanishi for the reasons provided above regarding claim 25.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828